       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 1 of 16




 1   Steven Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi, (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile:    (310) 943-0396

 8   Attorneys for Plaintiff Huu Nguyen

 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12

13
     HUU NGUYEN, individually, and on              Case No.: 5:16-cv-05591-LHK (NCx)
14   behalf of a class of similarly situated
     individuals,                                  Hearing Date:          May 14, 2020
15                                                 Hearing Time:          1:30 p.m.
                    Plaintiff,
16          v.                                     PLAINTIFF’S SUPPLEMENTAL POINTS
                                                   AND AUTHORITIES IN SUPPORT OF HIS
17   NISSAN NORTH AMERICA, INC., a                 MOTION FOR CLASS CERTIFICATION
     California corporation,
18
                    Defendant.
19                                                 District Judge:        Hon. Lucy H. Koh
                                                   Location:              280 South 1st Street
20                                                                        Courtroom 8, 4th Fl.

21                                                 Action Filed:          September 30, 2016

22

23

24

25

26
27

28
                                                                            5:16-CV-05591-LHK (NCX)
                      PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
           Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 2 of 16




 1                                                   TABLE OF CONTENTS

 2

 3   I.       INTRODUCTION ..................................................................................................... 1
 4   II.      FACTS AND PROCEDURE ..................................................................................... 3
 5            A.        Plaintiff’s Theory of Liability ........................................................................ 3
 6            B.        Plaintiff’s Damages Model ............................................................................. 4
 7            C.        Nissan’s Mischaracterization of Plaintiff’s Damages Model .......................... 4
 8            D.        This Court’s Denial of Certification ............................................................... 5
 9            E.        The Court of Appeals Reverses ...................................................................... 6
10   III.     ARGUMENT ............................................................................................................. 6
11            A.        Plaintiff’s Damages Model Satisfies Rule 23 (b)(3)’s
12                      Predominance Requirement............................................................................ 6
13            B.        Nguyen Provides Strong Guidance to District Courts On
14                      Predominance and Supports Finding That Rule 23 Is Satisfied
15                      Here................................................................................................................ 8
16   IV.      CONCLUSION ........................................................................................................ 11
17

18
19

20

21

22

23

24

25

26
27

28
                                                             Page i                                      5:16-CV-05591-LHK (NCX)
                           PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
        Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 3 of 16




 1                                                 TABLE OF AUTHORITIES

 2

 3   CASES

 4   Comcast Corp. v. Behrend, 569 U.S. 27 (2013) ........................................................................5

 5   Di Donato v. Insys Therapeutics, Inc., No. CV-16-00302-PHX-NVW, 2019 WL

 6      4573443 (D. Ariz. Sept. 20, 2019).........................................................................................9

 7   Grace v. Apple, Inc., No. 17-CV-00551-LHK, 2019 WL 3944988

 8      (N.D. Cal. Aug. 21, 2019) .....................................................................................................9

 9   Lambert v. Nutraceutical Corp., 870 F.3d 1170, rev’d on other grounds, 139

10      S.Ct 710) (2019) ....................................................................................................................6

11   Maldonado v. Apple, Inc., No. 3:16-CV-04067-WHO, 2019 WL 4451028

12      (N.D. Cal. Sept. 17, 2019) .....................................................................................................9

13   Nguyen v. Nissan N.A., Inc., 932 F.3d 811 (9th Cir. 2019) ............................................... passim

14   Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2016 WL 7428810

15      (N.D. Cal. Dec. 22, 2016) ......................................................................................................3

16   Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979 (9th Cir. 2015) ...............................5

17   Victorino v. FCA US LLC, 326 F.R.D. 282 (S.D. Cal. 2018), appeal withdrawn,

18      No. 18-80076, 2019 WL 7187392 (9th Cir. Nov. 21, 2019) .............................................. 7, 8

19   Wolin v. Jaguar Land Rover North America, LLC, 617 F.3d 1168

20      (9th Cir. 2010) ............................................................................................................... 3, 5, 6

21

22   STATUTES

23   Cal. Civ. Code § 1760 ...............................................................................................................6

24   Cal. Civ. Code § 1794(b) ...........................................................................................................6

25   Cal. Civ. Code §§ 1750, et seq. (Cal. Cons. Legal Remedies Act (CLRA)) ..............................3

26   Cal. Civ. Code §§ 1790, et seq. (Song-Beverly Consumer Warranty Act

27      (Song-Beverly)) .....................................................................................................................3

28
                                                             Page ii                                     5:16-CV-05591-LHK (NCX)
                             PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
          Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 4 of 16




 1   I.       INTRODUCTION

 2            Plaintiff Huu Nguyen (“Plaintiff”) in his Motion for Class Certification (ECF No. 62-

 3   4) provided compelling evidence supporting certification of a proposed Class of purchasers of

 4   Nissan 370Z, Infiniti G37 and G60 models (“Class Vehicles”) equipped with manual

 5   transmissions.1 This Court denied certification based solely upon its ruling that Plaintiff’s

 6   damages model is insufficient to find predominance. The Ninth Circuit Court of Appeals

 7   found that, because Plaintiff’s specific “benefit of the bargain” damages model does align

 8   with his legal theory, predominance under Rule 23(b)(3) has been satisfied. As Plaintiff’s

 9   motion satisfies the other factors for certification under Rule 23, the Court should certify the

10   Class.

11            In considering the Court’s initial order denying class certification, the Court of

12   Appeals stated: “The central issue before us is whether Plaintiff’s proposed damages model—

13   specifically, a benefit-of-the-bargain model as measured by the average cost of replacing the

14   allegedly defective clutch system—satisfies Rule 23(b)(3)’s predominance requirement.”

15   Nguyen v. Nissan N.A., Inc., 932 F.3d 811, 816 (9th Cir. 2019). That Circuit panel

16   unanimously agreed that Plaintiff’s proposed model did satisfy predominance, the analysis for

17   certification purposes being limited to whether the model is connected to Plaintiff’s theory of

18   liability. Id. Plaintiff’s theory, as the panel clarified, is that Nissan concealed a defect in the

19   clutch system, resulting in the class member “not getting what he bargained for—a

20   transmission ‘fit for [its] intended use.” Id. at 821. The circuit panel then concluded that

21   Plaintiff’s “benefit-of-the-bargain damages model aligns with this legal theory.” Id.

22            The Court of Appeals’ understanding of both Plaintiff’s theory and damages model is

23   correct. To put it another way: Plaintiff alleges that, at the point of sale, Nissan should have

24   disclosed to purchasers that, due to the plastic-aluminum composite material used in the clutch

25   slave cylinder (“CSC”), the Class Vehicles’ hydraulic clutch system was defective and could

26            1
               Nissan 350Z, model years 2007-09; the Nissan 370Z model years 2009-15; the
27   Infiniti G35, model years 2007-08; the Infiniti G37, model years 2008-14; and the Infiniti
     Q60.
28
                                               Page 1                          5:16-CV-05591-LHK (NCX)
                        PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 5 of 16




 1   cause a “sticky clutch pedal,” creating a safety hazard. Had Nissan done so, that disclosure

 2   would have changed the benefit of the bargain for the purchaser, as the purchase price does

 3   not capture the existence of the undisclosed defect. Assuming a consumer still wanted to

 4   purchase the vehicle, she would be left with several options to ensure that she has the full

 5   benefit of her bargain. For example, she could request that Nissan immediately replace the

 6   composite CSC with a solid cast-aluminum CSC before she drives it off the lot. Thereafter,

 7   that vehicle would be free of the alleged defects and the purchase price would capture the

 8   benefit of her bargain.

 9          If that option is unavailable, the most logical way to achieve the benefit of the

10   bargain—a vehicle free of the alleged defect—is to deduct the cost of replacing a defective

11   CSC with a non-defective CSC from the purchase price and then have her own mechanic

12   replace the CSC. This idea is at the core of Plaintiff’s damages model. Plaintiff’s model uses

13   the cost (labor and parts) of replacing a defective CSC with a non-defective CSC as a measure

14   of the amount class members would logically be damaged by at the point of sale due to

15   Nissan’s failure to disclose the alleged defect. Stated differently, at the point of sale, class

16   members overpaid for a vehicle that had an undisclosed defect that is not reflected in the

17   purchase price. The amount of overpayment is the cost of repairing the undisclosed defect—or

18   approximately $724.

19          Notably, the appellate panel rejected Nissan’s mischaracterization of Plaintiff’s theory

20   as a full-refund model simply because the defective part was being replaced. See Nguyen, 932

21   F.3d at 819. After misstating Plaintiff’s theory, Nissan further claimed that post-sale factors

22   impacted the damage analysis, such as any use of the defective CMC before malfunction.

23   Using Plaintiff as an example, Nissan argued he drove the vehicle for approximately 26,629

24   miles before the original CSC malfunctioned. Improperly looking past the point of sale,

25   Nissan claimed his use of the defective CMC needed to be accounted for in the damages

26   model. This Court agreed, and took it one step further, adding that the defective part may have

27   resale or salvage value as well. Thus, this Court ruled that the part must be “valueless” before

28   the cost of replacement could be used as a measure of damages. Based on what this Court
                                               Page 2                         5:16-CV-05591-LHK (NCX)
                       PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 6 of 16




 1   perceived as a faulty damage model, certification was denied.

 2          Reversing the order denying certification due to this misconception of Plaintiff’s legal

 3   theory, the Ninth Circuit panel went further, specifically finding that “Plaintiff’s proposed

 4   damages model is consistent with his theory of liability.” Nguyen, 932 F.3d at 822 (emphasis

 5   added). The decision leaves no doubt that Plaintiff’s proposed damages model satisfies the

 6   predominance requirement under Rule 23(b)(3). This Court should therefore again analyze the

 7   Rule 23(a) factors, and Plaintiff’s theory of liability under Rule 23(b)(3), and determine that

 8   the proposed class should be certified.

 9   II.    FACTS AND PROCEDURE

10          A.      Plaintiff’s Theory of Liability

11          On December 15, 2017, Plaintiff filed his motion for class certification on two causes

12   of action, the California Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750,

13   et seq., and the California Song-Beverly Consumer Warranty Act (“Song-Beverly”), Cal. Civ.

14   Code §§ 1790, et seq. (ECF No. 62-4 (“Mot.”)). Plaintiff’s theory was, and is, that Nissan

15   failed to disclose that the Class Vehicles were equipped with a composite concentric slave

16   cylinder (“CSC”) made of metal and plastic that Nissan knew was defective because it was

17   unable to withstand the heat generated during normal operation. (Id.) Under Plaintiff’s theory,

18   the harm was at the point of sale, making his claim valid “regardless of the manifestation of

19   the defect.” (Id. at 16 [citing to Wolin v. Jaguar Land Rover North America, LLC, 617 F.3d

20   1168, 1174 (9th Cir. 2010)].) This theory was supported by his liability expert Michael

21   Stapleford, who found that in all models of the Class Vehicles, the subject CSC was designed

22   in such a way that it did not transfer heat effectively and caused the clutch to malfunction.

23   (ECF No. 62-12 (“Stapleford Decl.”) ¶¶ 43-48.) To cure the defect, Mr. Stapleford opined that

24   the CSC would have to be redesigned such that the composite CSC be omitted in favor of a

25   solid cast-aluminum CSC in all Class Vehicles, regardless of whether the defect had caused

26   any performance problems—yet. (Id. at ¶ 57.)

27          To satisfy Rule 23(b)(3), Plaintiff relied on this Court’s class certification ruling in

28   Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2016 WL 7428810 (N.D. Cal. Dec. 22,
                                               Page 3                        5:16-CV-05591-LHK (NCX)
                      PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 7 of 16




 1   2016). (Mot. 1.) Specifically, the motion followed this Court’s finding that “in order to

 2   determine whether Rule 23(b)(3)’s predominance requirement is met, the Court needs only to

 3   consider Plaintiffs’ theory of the case and the type of evidence that Plaintiffs will use to prove

 4   this theory.” (Id. at 2 [citing Philips, at *14].) Thus, in moving for certification, Plaintiff

 5   argued that all Class Vehicles were equipped with the same defective part and, therefore, his

 6   case was similar to Wolin and the question of whether the defect actually existed could be

 7   proven on a common basis. (Id. [citing Phillips, at *14; and Wolin, at 1174].)

 8          B.      Plaintiff’s Damages Model

 9          Since liability was amenable to common proof of the existence of the defect, the only

10   issue under Rule 23(b)(3) this Court needed to resolve was whether Plaintiff’s theory of

11   liability matched his damages model. (See ECF No. 97 (“Order”) 8.) Nissan’s concealment of

12   the CSC defect meant that putative class members never received, at the point of sale, the

13   benefit of the bargain—that is, a vehicle free of the alleged defect. Plaintiff’s damages expert,

14   Steven B. Boyles, found that, based on a benefit-of-the-bargain theory, the damage each class

15   member suffered was equal to how much it would cost the class member to replace the

16   defective CMC and thus eliminate the defect. (ECF. No. 62-14 (“Boyles Decl.”) ¶¶ 18, 28.)

17   Specifically, his model calculated the cost to replace the defective CMC with a solid cast -

18   aluminum CMC based on objective data regarding parts and labor. (Id.) This amount was

19   $723.95 per Class Vehicle. (Id. at 10.) Plaintiff’s benefit-of-the-bargain model applied basic

20   economic principles to common, class-wide evidence, which uniformly measures the

21   economic harm Plaintiff alleges was caused by Nissan’s misconduct at the point of sale. (Id.)

22   Thus, Plaintiff’s damages model uniformly measured the economic harm caused by the failure

23   to disclose the defect at the time of purchase without any individual inquiry into consumers’

24   subjective valuation of the defect. (Id. at 13.)

25          C.      Nissan’s Mischaracterization of Plaintiff’s Damages Model

26          In response, Nissan argued through its expert Stephen D. Prowse that the model failed

27   to take into account individualized damage considerations, such as the “proposed class

28   member’s expectations regarding the likelihood of repairs and the cost of those repairs,
                                               Page 4                          5:16-CV-05591-LHK (NCX)
                       PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 8 of 16




 1   proposed class member’s preferences regarding different vehicle features, whether the

 2   proposed class member was aware of the defect, the probability that the defect will occur, the

 3   incident rate for a technologically similar system in a vehicle, and whether the alleged defect

 4   is perceived by the proposed class members as a safety, performance, or quality of life issue.”

 5   (ECF No. 76-8 (“Prowse Decl.”) 117-18.) Nissan’s expert concluded that the model “fails to

 6   take into account the highly individualized nature of a vehicle transaction that depends on a

 7   particular buyer’s expectations and preferences, a particular seller’s expectations and

 8   preferences and the nature of the transaction itself.” (Id. at 121.)

 9          D.        This Court’s Denial of Certification

10          This Court agreed with Nissan. See Nguyen, 932 F.3d at 816. In doing so, this Court

11   deemed Plaintiff’s theory of damages “problematic.” (Order 9:11-12.) Specifically, this Court

12   opined that “the difference between value represented and value received only equals the cost

13   to replace the defective CSC if consumers would have deemed the defective part valueless.”

14   (Id. at 15:14-16.) Accordingly, this Court denied certification because the model “errs in

15   assuming that all consumers would discount the amount they would be willing to pay for the

16   vehicle by the full replacement cost of a CSC even though the consumer received some value

17   from the defective CSC.” (Id. at 10:6-9.) In other words, this Court accepted Nissan’s

18   argument that post-sale considerations should be relevant to the analysis, observing

19   thatconsumers also “derived value from the defective CSC—be it by selling it, repurposing it,

20   or simply driving a ways before replacing it.” (Id. at 9:24-27.) Thus, by looking past the point

21   of sale and focusing on potential post-purchase value considerations, this Court concluded the

22   damage model resulted in an overpayment because “the class member will have received the

23   full benefit of the bargain and the monetary value of the defective part.” (Id.) As such, this

24   Court found the damages model failed the standard set forth in Comcast Corp. v. Behrend,

25   569 U.S. 27, 35 (2013) (a damages model “must measure only those damages attributable to”

26   the plaintiff’s theory of liability) and denied certification solely on those grounds. 2

27          2
                This Court did not analyze any other Rule 23 class certification factors.
28
                                               Page 5                         5:16-CV-05591-LHK (NCX)
                        PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
       Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 9 of 16




 1          E.      The Court of Appeals Reverses

 2          The Ninth Circuit reversed, finding that Nissan “mischaracterized Plaintiff’s theory as

 3   being centered on performance issues, rather than the defective system itself.” Nguyen, 932

 4   F.3d at 819. The Court of Appeals found that Nissan’s arguments regarding the need to factor

 5   in failure rate and any value received by the consumer for the use of the defective part, were

 6   “not accurate” because “Plaintiff’s theory is that the defect was inherent in each of the Class

 7   Vehicles at the time of purchase, regardless of when and if the defect manifested.” Id.

 8   Moreover, the court rejected the focus on “potential post-purchase value” as being

 9   inconsistent with Ninth Circuit precedent set forth in Wolin and Pulaski & Middleman, LLC v.

10   Google, Inc., 802 F.3d 979, 988 (9th Cir. 2015). Id. at 821-22. The denial of class

11   certification was accordingly reversed and the case remanded. Id. at 822.

12   III.   ARGUMENT

13          A.      Plaintiff’s Damages Model Satisfies Rule 23 (b)(3)’s Predominance

14                  Requirement

15          The Ninth Circuit’s decision specifically and unambiguously held that the specific

16   damages model and measure of damages proffered by Plaintiff in this case—“a benefit-of-the

17   bargain model as measured by the average cost of replacing the allegedly defective clutch

18   system”—satisfied the requirement that it align with the theory of liability. The first step the

19   Ninth Circuit took in the Rule 23(b)(3) inquiry was to consider “Plaintiff’s causes of action in

20   order to determine whether they permit recovery based on the benefit of the bargain.” Nguyen,

21   932 F.3d at 817. Considering that the CLRA “shall be liberally construed and applied to

22   promote its underlying purposes” and that “[c]lass wide damages calculations under the ...

23   CLRA are particularly forgiving,” the panel was “satisfied that Plaintiff’s proposed benefit-of-

24   the-bargain measure of damages is both cognizable under the CLRA and a reasonable basis of

25   computation.” Id. (quoting Cal. Civ. Code § 1760; Lambert v. Nutraceutical Corp., 870 F.3d

26   1170, 1183, rev’d on other grounds, 139 S.Ct 710) (2019). As for the Song-Beverly claim,

27   “Plaintiff’s damages model is similarly cognizable” because “[t]he measure of the buyer’s

28   damages in an action ... shall include the rights of replacement or reimbursement.” Id.
                                             Page 6                         5:16-CV-05591-LHK (NCX)
                      PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 10 of 16




 1   (quoting Cal. Civ. Code § 1794(b).) Thus, there is no dispute that the benefit-of-the-bargain

 2   model is available for Plaintiff’s causes of action.

 3          Next, the Ninth Circuit analyzed whether Plaintiff’s damage model flowed from his

 4   theory of liability. Nguyen, 932 F.3d at 819. In doing so, the Ninth Circuit analyzed Plaintiff’s

 5   specific average cost of repair metric as proffered by Plaintiff’s expert, noting that “the central

 6   issue before us is whether Plaintiff’s proposed damages model—specifically, a benefit-of-the-

 7   bargain model as measured by the average cost of replacing the allegedly defective clutch

 8   system—satisfies Rule 23(b)(3)’s predominance requirement. In its analysis, the Ninth Circuit

 9   considered arguments that Plaintiff’s expert’s average cost of repairs measure of damages

10   failed to account for residual value of the defective CSC or the benefit that defective CSC

11   provided by Plaintiff simply driving the vehicle before replacing the CSC. Id. at 816.

12   Rejecting those concerns, however, the court noted that “under [Plaintiff’s] theory, the defect

13   exists—and must be remedied—whether or not the symptoms have manifested yet.” Id. at

14   819. The court further held that “Plaintiff’s legal theory is not based on the performance of the

15   allegedly defective clutch system, but instead the system itself, which he claims is defective.”

16   Id. “This characterization is crucial,” it held, but was lost on Nissan, which argued that the

17   “model assumed that 100% of the vehicles would manifest a clutch assembly defect, and none

18   of them would malfunction but for the design flaw.” Id. But this is incorrect. Rather,

19   “Plaintiff’s theory is that the defect was inherent in each of the Class Vehicles at the time of

20   purchase, regardless of when and if the defect manifested.” Id. Thus, as argued in the original

21   motion for certification, “Plaintiff’s theory is consistent with our opinion in [Wolin], in which

22   [the Ninth Circuit] concluded that ‘[t]he district court erred when it concluded, without

23   discussion, that certification is inappropriate because [the plaintiffs] did not prove that the

24   defect manifested in a majority of the class’s vehicles.’”Id. (quoting Wolin, 617 F.3d at 1173).

25   This has been Plaintiff’s position all along. (See Mot. 16.)

26          It is important to remember that “[w]hether his proposed calculation of the

27   replacement cost is accurate, whether the clutch was actually defective, and whether Nissan

28   knew of the alleged defect are merits inquiries unrelated to class certification.” Nguyen, 932
                                              Page 7                         5:16-CV-05591-LHK (NCX)
                       PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 11 of 16




 1   F.3d at 821. “For now, it is sufficient that Plaintiff has demonstrated the nexus between his

 2   legal theory—that Nissan violated California law by selling vehicles with a defective clutch

 3   system that was not reflected in the sale price—and his damages model—the average cost of

 4   repair.” Id. “Plaintiff’s theory of liability—that Nissan’s manufacture and concealment of a

 5   defective clutch system injured class members at the time of sale—is consistent with his

 6   proposed recovery based on the benefit of the bargain.” Id. at 822.

 7          Because the Ninth Circuit panel has already found that Plaintiff’s damages model

 8   satisfies predominance under Rule 23(b)(3), this inquiry is not before this Court on remand.

 9   Rather, this Court should analyze Rule 23(a) and Plaintiff’s theory of liability under Rule

10   23(b)(3) (but not the basis for his damages theory) and determine whether the proposed class

11   should be certified.

12          B.       The Ninth Circuits’ Opinion On Predominance in Nguyen Has Been

13                   Followed By District Courts And This Further Supports A Finding That

14                   Rule 23 Is Satisfied Here

15          The precedential decision in Nguyen not only controls here, its reasoning is already

16   guiding district courts in this Circuit regarding how to properly apply predominance under

17   Rule 23(b)(3) to the plaintiff’s proposed damages models. These cases further support

18   Plaintiff’s motion for class certification.

19          Victorino v. FCA US LLC, 326 F.R.D. 282 (S.D. Cal. 2018), appeal withdrawn, No.

20   18-80076, 2019 WL 7187392 (9th Cir. Nov. 21, 2019), is directly on point.3 The plaintiff in

21   Victorino filed a class action against Defendant FCA based on defects in Dodge Dart vehicles

22   equipped with a defective hose that leaked plasticizers and caused the clutch to fail and stick

23   to the floor. Id. at 288. Like in Nguyen, the plaintiff alleged that the defect was present at the

24   point of sale. Id. at 304. Mr. Victorino also relied on Mr. Boyles who opined that the “Clutch

25   Defect can be cured and class members can be made whole and receive the value they

26   bargained for at the point of sale” by calculating damages “in the amount of the cost necessary

27          3
                Capstone Law, APC also represents the Class in Victorino.
28
                                               Page 8                        5:16-CV-05591-LHK (NCX)
                       PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 12 of 16




 1   to cure the Clutch Defect” as measured by the cost of replacement. Id. In other words, Mr.

 2   Boyles used the exact same benefit-of-the-bargain model as he did in this case.

 3          The Victorino court agreed that a benefit-of-the-bargain model would be an

 4   appropriate measure of damages but, relying on the prior order denying class certification

 5   here, the court found that providing damages equal to the cost to replace the defective parts

 6   would actually constitute a “full refund of the purchase price of the component parts” and,

 7   therefore, it “fails to correspond to Plaintiff's theory of liability because a full refund is not

 8   available for this cause of action.” Victorino, 326 F.R.D. at 305. The court found that “while

 9   Plaintiff has set forth a damages model, benefit of the bargain, that is consistent with his

10   theory of liability, in application, he applies a full refund model which does not comport to

11   damages under a breach of the implied warranty requiring an assessment of the ‘difference in

12   the value represented and the value actually received.’” Id. Accordingly, the court concluded

13   that “predominance has not been met on the issue of damages” and denied certification.4

14          Victorino petitioned for permission to appeal under Rule 23(f) and his petition was

15   held in abeyance pending the disposition of Nguyen because the Rule 23(b)(3) issue was

16   identical. See Victorino v. FCA US LLC, No. 16CV1617-GPC(JLB), 2019 WL 5268670, at *1

17   (S.D. Cal. Oct. 17, 2019). After Nguyen was decided, Victorino withdrew his appeal and the

18   district court, “[a]fter a careful review of the briefs, supporting documentation, and the

19   applicable law, [granted] Plaintiff’s renewed motion for class certification.” Id. The Victorino

20   court found that the analysis of damages under 23(b)(3) was similar to Nguyen. Id. at *7. The

21   court agreed that “Nguyen can be read to stand for the proposition that damages for cost of

22   repair/replacement of defective vehicle components fits generally with an implied warranty

23
            4
24             It should be noted that, unlike the order denying certification in this case, the
     Victorino court provided a detailed analysis of all certification requirements under Rule 23
25   and found that numerosity, commonality, typicality, adequacy, and predominance on the issue
     of liability were all met. See Victorino, 326 F.R.D. at 292-301. The court denied certification
26   on predominance of class definition as being overbroad, which could have been amended, and
     predominance of damages. Id. at 302-306. After Nguyen was decided, the court also found that
27   class treatment was the superior method for efficiently adjudicating the controversy. Victorino
     v. FCA US LLC, 2019 WL 5268670, at *8 (S.D. Cal. Oct. 17, 2019).
28
                                               Page 9                          5:16-CV-05591-LHK (NCX)
                       PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 13 of 16




 1   liability theory that is based on a vehicle being equipped with a defective component at the

 2   point of sale.” Id. “Therefore, under the ruling in Nguyen, the Court concludes that Plaintiff

 3   has presented a benefit of the bargain damages model that is consistent with his theory that all

 4   Class Vehicles were equipped with a defective reservoir hose at the time of sale.” Id. “Thus,

 5   the Court concludes that Plaintiff’s theory of liability comports with his damages model.”

 6   Victorino provides this Court with a complete roadmap for granting certification.

 7          Other courts that have cited Nguyen are in accord. This District explained Nguyen in a

 8   series of parentheticals as “finding a sufficient nexus between a benefit-of-the-bargain theory

 9   of liability and a model based on the average cost of replacing the allegedly defective system

10   in the car” and that “plaintiffs' damages model was tied to their theory of liability, namely that

11   ‘the allegedly defective clutch itself [was] the injury, regardless of whether the faulty clutch

12   caused performance issues.’” Maldonado v. Apple, Inc., No. 3:16-CV-04067-WHO, 2019 WL

13   4451028, at *11 (N.D. Cal. Sept. 17, 2019). In another case, this Court also found that Nguyen

14   “underscores that a plaintiff need not directly measure benefit of the bargain damages to

15   advance a suitable restitution damages model under California law.” Grace v. Apple, Inc., No.

16   17-CV-00551-LHK, 2019 WL 3944988, at *12 (N.D. Cal. Aug. 21, 2019). The District of

17   Arizona read Nguyen the same way and concluded that when the “defect existed in each of the

18   class vehicles at the time of purchase and required remedy regardless of whether class

19   members had experienced performance problems caused by the defect” then “the appropriate

20   measure of damages was the benefit of the bargain and could be applied classwide.” Di

21   Donato v. Insys Therapeutics, Inc., No. CV-16-00302-PHX-NVW, 2019 WL 4573443, at *15

22   (D. Ariz. Sept. 20, 2019).

23          These cases following the Ninth Circuit’s opinion on this matter support a finding of

24   Rule 23(b)(3) predominance based on Plaintiff’s proposed benefit-of-the-bargain damages

25   model, measured at the point of sale. These cases also support Plaintiff’s argument that he has

26   satisfied the Rule 23(a) factors and that common liability issues predominate over individual

27   issues under Rule 23(b)(3).

28
                                              Page 10                       5:16-CV-05591-LHK (NCX)
                      PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 14 of 16




 1   IV.    CONCLUSION

 2          For the foregoing reasons, Plaintiff respectfully requests that the Court find Plaintiff’s

 3   damages model meets the predominance requirement under Rule 23(b)(3), certify this action

 4   for class treatment, appoint Plaintiff as class representative, and appoint Plaintiff’s counsel as

 5   Class Counsel.

 6
     Dated: January 30, 2020                         Respectfully submitted,
 7
                                                     Capstone Law APC
 8

 9
                                                By: /s/ Steven Weinmann
10                                                   Steven Weinmann
                                                     Tarek H. Zohdy
11                                                   Cody R. Padgett
                                                     Trisha K. Monesi
12
                                                     Attorneys for Plaintiff Huu Nguyen
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              Page 11                        5:16-CV-05591-LHK (NCX)
                      PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPP. OF CLASS CERTIFICATION
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 15 of 16




 1
                                         PROOF OF SERVICE
 2
            I am employed in the State of California, County of Los Angeles. I am over the age of
 3   18 and not a party to the within suit; my business address is 1875 Century Park East, Suite
     1000, Los Angeles, California 90067.
 4
     On January 30, 2020, I served the document described as: PLAINTIFF’S SUPPLEMENTAL
 5   POINTS AND AUTHORITIES IN SUPPORT OF HIS MOTION FOR CLASS
     CERTIFICATIONon the interested parties in this action by sending on the interested parties
 6   in this action by sending [ ] the original [or] [] a true copy thereof [] to interested parties
     as follows [or] [ ] as stated on the attached service list:
 7
                             PLEASE SEE ATTACHED SERVICE LIST
 8

 9              BY MAIL (ENCLOSED IN A SEALED ENVELOPE): I deposited the envelope(s)
                for mailing in the ordinary course of business at Los Angeles, California. I am
10              “readily familiar” with this firm’s practice of collection and processing
                correspondence for mailing. Under that practice, sealed envelopes are deposited
11              with the U.S. Postal Service that same day in the ordinary course of business with
                postage thereon fully prepaid at Los Angeles, California.
12              BY E-MAIL: I hereby certify that this document was served from Los Angeles,
                California, by e-mail delivery on the parties listed herein at their most recent known
13              e-mail address or e-mail of record in this action.
                VIA CM/ECF: I hereby certify that this document was served via the USDC
14              CM/ECF on the parties Notice of this filing was served by e-mail to all parties by
                operation of the Court’s electronic filing system or by mail to anyone unable to
15              accept electronic filing as indicated on the Notice of Electronic Filing. I certify that
                the parties or their counsel are registered as ECF filers and that they will be served
16              by the CM/ECF system.
                BY PERSONAL SERVICE: I caused to be delivered by messenger such
17              envelope(s) by hand to the office of the addressee(s).
                BY OVERNIGHT DELIVERY: I am “readily familiar” with this firm’s practice
18              of collection and processing correspondence for overnight delivery. Under that
                practice, overnight packages are enclosed in a sealed envelope with a packing slip
19              attached thereto fully prepaid. The packages are picked up by the carrier at our
                offices or delivered by our office to a designated collection site.
20              (FEDERAL) I declare that I am employed in the office of a member of the bar of
                this court at whose direction the service was made.
21              (STATE) I declare under penalty of perjury under the laws of the State of
                California that the foregoing is true and correct
22
            Executed this 30th of January 2020 at Los Angeles, California.
23

24
                                                 /s/ Maria Olmos
25                                                 Maria Olmos
26
27

28
                                                   Page 1
                                              PROOF OF SERVICE
      Case 5:16-cv-05591-LHK Document 126 Filed 01/30/20 Page 16 of 16




 1                                  SERVICE LIST

 2

 3   Matthew J. Adler
     Matthew.adler@dbr.com
 4   DRINKER BIDDLE &         REATH LLP
     50 Fremont Street, 20 th Floor
 5   San Francisco, California 94105-2235
     Telephone: 415-591-7500
 6   Facsimile: 415-591-7510
     Facsimile: 213.250.7900
 7
     Attorneys for Defendant Nissan North
 8   America, Inc.
 9
     Zoe K. Wilhelm
10   Zoe.wilhelm@dbr.com
     Adam J. Thurston
11   Adam.thurston@dbr.com
     Drinker Briddle & Reath LLP
12   1800 Century Park East, Suite 1500
     Los Angeles, CA 90067-1517
13   Telephone: (310) 203-4000
     Facsimile: (310) 229-1285
14
     Attorneys for Defendant Nissan North
15   America, Inc.
16   E. Paul Cauley
     Paul.cauley@dbr.com
17   Drinker Briddle & Reath LLP
     1717 Main Street, Suite 5400
18   Dallas, texas 75201-7367
     Telephone: (469) 357-2500
19   Facsimile: (469) 327-0860
20   Attorneys for Defendant Nissan North
     America, Inc.
21

22

23

24

25

26
27

28
                                            Page 2
                                     PROOF OF SERVICE
